          Case 1:21-cr-00228-CRC Document 13 Filed 04/15/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      )

               v.                             )       CR. NO. 21-CR-228 (CRC)

ERIC BARBER                                   )

____________________________________)

       RESPONSE TO GOVERNMENT’S MOTION FOR PROTECTIVE ORDER

       Eric Barber, through undersigned counsel, respectfully notifies this Honorable Court that

undersigned counsel will not oppose the protective order filed at ECF No. 12.

       It is worth nothing that undersigned counsel sought discovery from the government in

this case and none has been provided. The U.S. Attorney’s Office has provided discovery in

several matters without or prior to the entry of the protective order. The entry of the protective

order is not required in order for the government to provide non-highly sensitive and non-

sensitive discovery in this case.

                                              Respectfully Submitted,

                                              A.J. KRAMER
                                              FEDERAL PUBLIC DEFENDER

                                              _________/s/________________
                                              Ubong E. Akpan
                                              Assistant Federal Public Defender
                                              625 Indiana Ave., N.W.
                                              Washington, D.C. 20004
                                              (202) 208-7500
